DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

            The terminal disclaimer filed on February 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10/951,442 and Patent Number 11/159,220 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

            Claims 1 – 2 and 4 – 19 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1, 8 and 14, the prior art of record, specifically Jeon et al (US 2019/0097694) teaches of a system, comprising: a first plurality of communication devices (base station, Fig. 1 and Fig.12 and Paragraph 0025) having access to a 
           Mondal et al (US 2010/0150266) teaches of a first plurality of communication devices (BS, Fig.1) having access to a codebook of unitary matrices (codebook, Fig.1 and Paragraph 0060); a second plurality of communication devices (MS, Fig.1) having access to the codebook of unitary matrices (codebook, Fig.1 and Paragraph 0060). 
            Chen et al (US 2012/0236817) teaches of a first communication device having access to a codebook of unitary matrices; second communication device having access to the codebook of unitary matrices (eNB, UE, same codebook including unitary matrixes, Paragraph 0093); identify left singular vectors of the representation of the effective channel (U, Paragraph 0097) and right singular vectors of the representation of the effective channel (V, Paragraph 0097), select a precoding matrix from the codebook based on a message for transmission (Paragraph 0096).

           However, none of the cited prior art alone or in combination provides the motivation to teach: “the at least one processor configured to produce the second encoded vector by: multiplying the complex conjugate of the left singular vectors of the representation of the effective channel by the precoding matrix to produce an intermediate matrix; and right multiplying the intermediate matrix by the right singular vectors of the representation of the effective channel to produce the second encoded vector.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 2633